IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOSHUA SMITH,                                        No. 68903
                      Petitioner,
                      vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                        F ILED
                 CLARK; AND THE HONORABLE LISA                          MAR 30 2016
                 M. BROWN, DISTRICT JUDGE,                                CIE K. LINEMAN
                      Respondents,
                         and
                 KENT F. PETERSEN; AND VANESSA
                 LUCIDO,
                      Real Parties in Interest.

                                    ORDER DISMISSING PETITION
                            Pursuant to the stipulation of the parties, and cause
                 appearing, this writ petition is dismissed. The parties shall bear their
                 own costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:


                 cc: Hon. Lisa M. Brown, District Judge, Family Court Division
                      Hofland & Tomsheck
                      Lemons, Grundy & Eisenberg
                      Willick Law Group
                      Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER

 (0)-1947

                                                                           110-ocict,s2_